Upon a Rehearing.
Keith, P.:
This case was decided at the March term, 1910. The decree then entered vías set aside upon a petition to rehear, and *594the case was re-argued at the November term, 1910, of this court.
After a careful consideration of the whole subject, the court is unanimously of the opinion that the conclusion reached at the former hearing, that the decision of the circuit court ■should be reversed and the bill dismissed, was right; but a majority of the court do not concur in the opinion heretofore filed, their view of the case being that the suit was founded upon the theory that the plaintiff was entitled to a certain commission for services rendered by him for the defendants as their agent in effecting a sale of the lands described in the bill, whereas, in the opinion of the majority, it clearly appears from the record that the relation of principal and agent did not exist, and consequently there could be no recovery of .commissions.
■ 3 again file the opinion heretofore rendered as expressing my view of the facts and the law.
The decree of the circuit court must be reversed and the bill dismissed with costs.
Cardwell, J., concurs with Keith, P.
Buchanan, Harrison and Whittle, JJ., concur in results only.

Reversed.